Citation Nr: 0823495	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a low back disability. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel












INTRODUCTION

The veteran had active duty service from February 1997 to 
June 1997, July 1999 to April 2000, and February 2003 to May 
2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and April 2005 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2. The veteran's low back disability is not shown to 
approximate the following findings: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, nor incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least 2 weeks, but less than 4 weeks during the past 12 
months. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran as to 
his underlying service connection claim by correspondence 
dated in February 2005 and March 2006. These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 has been revised in 
part recently.  These revisions are effective as of May 30, 
2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  

Although the veteran has not been provided with timely VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issues of earlier effective date and the 
recent Court precedent in Vazquez, supra., the claims of 
earlier effective date and increased rating are downstream 
issues from the grant of service connection.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held 
that no VCAA notice is required for such downstream issues, 
and that a Court decision suggesting otherwise was not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 
(2002). The Board is bound by the General Counsel's opinion. 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC 8-2003; 69 Fed. 
Reg. 25180 (May 5, 2004).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Because of the decision 
in this case, any deficiency in the initial notice to the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  

The veteran was rescheduled for an additional VA examination 
due to his reports of increasing severity in his back 
disability.  Correspondence from the Buffalo VA Medical 
Center shows that the veteran did not report for a VA 
examination scheduled in August 2006.  Subsequent 
correspondence from the veteran to the RO, dated October 
2006, reflected that the veteran had no additional 
information or evidence to submit and that he requested that 
his case proceed to the Board.  As such, the notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

The veteran is currently evaluated as 10 percent disabling 
under Diagnostic Code 5243 Intervertebral disc syndrome.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
Sec. 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine: (For diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):

Rate with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: 

100 percent -- Unfavorable ankylosis of the entire spine. 

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine. 

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note: (4) Round each range of motion measurement to the 
nearest five degrees.

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a (effective September 26, 
2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes Diagnostic Code 5243 Intervertebral 
disc syndrome.

60 percent -- With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

40 percent -- With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.

20 percent -- With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.

10 percent -- With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a (effective September 26, 2003).

Service medical records show that the veteran was treated for 
a back injury in December 2003.  Subsequently, service 
medical records, dated April 2004, show that the veteran 
complained of continuing back pain that limited his ability 
to perform routine physical activities.  

After discharge from active service in May 2004, the veteran 
received treatment for low back pain from private physicians.  
X-rays from private treatment records, dated February 2005, 
showed that the veteran had mild scoliosis of the spine and 
degenerative changes at L4-5.  As a result, he was diagnosed 
with L4-L5 focal disc herniation with degenerative disc 
disease and positive right lumbar shift.  The veteran was 
recommended to continue his medication for pain management.   

In March and April 2005, the veteran received epidural 
injections to treat his back condition.  After the epidural 
treatments, C.L.H., MD concluded that the veteran failed non-
operative treatments, including physical therapy and 
chiropractic care.  As a result, he recommended the veteran 
for a microdiscectomy surgical procedure as reflected in May 
2005 private medical records.  The record does not show that 
the veteran has undergone this surgical procedure.  Most 
recently, a December 2005 MRI of the lumbar spine revealed 
disc herniation of L4-5 and tiny central L5-S1 disc 
herniation.  

The veteran underwent a general VA examination in March 2005.  
The veteran reported that he initially injured his back in 
1999 while stationed in Bosnia.  The injury occurred while he 
tried to lower a 50 pound barrel that slipped.  Later, during 
his tour in Iraq, he reinjured his back when he was forced to 
immediate take cover from enemy fire.  This examination 
report also shows that the veteran stated that he had an 
epidural injection a week before the examination and was not 
in any current pain.  Physical examination showed that the 
tips of the lower spines were slightly tender upon deep 
palpation, but otherwise the spine was normal.  There was no 
evidence of ankylosis.  The veteran's forward flexion range 
of motion was a full 0-90 degrees with no pain.  Extension 
was 0-20 degrees with no pain.  Left and right lateral 
flexion occurred from 0-30 degrees with no pain, and left and 
right lateral rotation was from 0-45 degrees with no pain.  
Repetitive motion did no reduce these ranges of motion.  
After considering the veteran's past medical history, his 
claims file, and findings upon physical examination, the 
examiner concluded that the veteran had degenerative disc 
disease in the lower lumbar spine with a herniated disc.  The 
examiner also noted that the low back pain appeared to 
resolve due to epidural treatment and that the injury 
occurred during active service. 

The record shows that the veteran has a full range of lumbar 
spine motion or motion within or essentially within normal 
limits.  There is no evidence of forward flexion of the 
thoracolumbar spine of 60 degrees or less, nor combined range 
of motion of the thoracolumbar spine of 120 degrees or less.  
There is also no evidence of arthritis demonstrated by X-ray 
examination, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Finally, 
there is no evidence of an incapacitating episode due to 
intervertebral disc syndrome that lasted more than two weeks 
during the past year.  Therefore, a rating in excess of 10 
percent is not warranted under Diagnostic Code 5243.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance 
of the evidence is against the claim.


ORDER

A rating in excess of 10 percent for a low back disability is 
denied.  




____________________________________________
T.L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


